DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1, 3-10 and 12-20 are allowed. 

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of methods for estimating capacity in an operational process from event logs.  Computing device is provided to analyze relevant parameters and using the extracted information to identify problems, develop solutions or present system recommendations. The potential bottlenecks in the operational process of a repair shop can be identified, and actions can be taken to improve the capacity of the particular activities, so that the overall throughput can be increased.  The method involves collecting event logs (139) from monitoring systems, which are communicatively coupled to a computing device. Each event log indicates an event, which occurs at a given time at a given activity within a process. The transition times are measured between activities of the process from the event logs. A capacity of each activity is generated from the measured transition times. An alert is generated for indicating an activity at a maximum capacity of the activity responsive to the capacity of the activity above a threshold. The transition times are measured between the activities of the process from the event logs.  Computing the estimate of the capacity from average arrival rate and service rate for activities derived from event logs.  Another method for estimating capacity of an activity from event logs includes computing fractional spectral downshift in a frequency-domain representation of the event logs.  A measure of capacity parameter ρ or utilization of the activity may then be estimated from the frequency representation of the queue lengths determined by computing the fractional spectral downshift between two waveforms or by evaluating Fourier coefficient magnitude values. In this way, the capacity estimation module 220 may estimate capacity of each activity without any assumptions regarding a number of workers for each activity.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination,Schaeffer (U.S. PGPub 20170296965 A1), discloses a system for calculating maintenance predictions and making improvements to performance deficiencies to one or more components in an on-board inert gas generating system (OBIGGS) is described. The OBIGGS components include an ozone converter, heat exchanger, inlet filter, and Air Separation Module (ASM). The system comprises a prognostic health monitoring (PHM) sensor network comprising at least one respective sensor coupled to each of the components of the OBIGGS. Each at least one respective sensor is configured to output a respective data signal corresponding to a performance condition of a respective component. A control unit is operatively coupled to each component and signally coupled to each respective sensor of the PHM sensor network. The control unit includes at least one test condition algorithm configured to analyze the respective data signal to calculate the maintenance prediction for the respective component.
Consider claim 1, another best reference found during the process of examination,Yousefian (U.S. PGPub 20190031101 A1), discloses a driver assist system and method for a motor vehicle that includes processing circuitry configured to receive and store a sequence of images from perimeter view cameras, select at least a portion of a previously stored image based on an estimated position displacement of the motor vehicle, construct an under view image of at least a portion of the motor vehicle, and display the under view image on a display monitor.
Claims 10 and 18 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claims 10 and 18 are patentable over related arts.  Claims 3-9, 12-17, 19 and 20 depend from claims 1, 10, and 18, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689